DETAILED ACTION

Allowable Subject Matter
Claim(s) 1 – 3, 5, 7, 16 - 21 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method for decoding a video signal by an apparatus, method comprising: obtaining an intra prediction mode of a current block from the video signal; determining a modified intra prediction mode from the intra prediction mode for the current block based on a width and a height of the current block and the intra prediction mode; determining a non-separable transform set index based on the modified intra prediction mode; deriving a non-separable transform matrix based on the non-separable transform set index and a non-separable transform index; and applying the non-separable transform matrix to the current block, wherein when (i) the width is larger than the height, (ii) the intra prediction mode is equal to or larger than 2, and (iii) the intra prediction mode is smaller than a first reference value, the modified intra prediction mode is determined by adding 65 to the intra prediction mode, wherein when (i) the height is larger than the width, (ii) the intra prediction mode is larger than a second reference value, and (iii) the intra prediction mode is equal to or smaller than 66, the modified intra prediction mode is determined by subtracting 67 from the intra prediction mode.  2Application No.: 17/415,707Docket No.: 8736.02433.US00 The closest prior art does not teach wherein when the modified intra prediction mode is smaller than 0, the non-separable transform set index is determined as 1, when the modified intra prediction mode is equal to or larger than 0 and equal to or smaller than 1, the non-separable transform set index is determined as 0, when the modified intra prediction mode is equal to or larger than 2 and equal to or smaller than 12, the non-separable transform set index is determined as 1, when the modified intra prediction mode is equal to or larger than 13 and equal to or smaller than 23, the non-separable transform set index is determined as 2, when the modified intra prediction mode is equal to or larger than 24 and equal to or smaller than 44, the non-separable transform set index is determined as 3, when the modified intra prediction mode is equal to larger than 45 and equal to or smaller than 55, the non-separable transform set index is determined as 2, and when the modified intra prediction mode is equal to or larger than 56 and equal to or smaller than 80, the non-separable transform set index is determined as 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487